Citation Nr: 0802877	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  06-16 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left 
elbow coronoid process fracture with loose fragments.     


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel

INTRODUCTION

The veteran had active service from October 1985 to January 
1989 and from August 1989 to February 1992.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September, 2005 rating decision of 
the VA Regional Office (RO) in Roanoke, Virginia, which 
continued an award of 10 percent for left elbow coronoid 
process fracture with loose fragments.  


FINDING OF FACT

The veteran's left elbow disability does not manifest 
limitation of flexion to 90 degrees; limitation of extension 
to 75 degrees; or a combination of limitation of flexion to 
100 degrees and extension to 45 degrees.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
left elbow coronoid process fracture with loose fragments 
have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1-4.14, 4.2, 4.27, 
4.4-4.46, 4.71a, Diagnostic Codes 5299-5024 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated April 2005 and March 2006.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept apprised of 
the RO's actions in this case by way of the Statement of the 
Case, and been informed of the evidence considered, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claim.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 2006).  
Therefore, the Board finds that the duty to notify and duty 
to assist have been satisfied and will proceed to the merits 
of the veteran's appeal.

The veteran essentially contends that the current evaluation 
assigned for his left elbow fracture does not accurately 
reflect the severity of that disability.  Disability ratings 
are determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  Disabilities must be 
reviewed in relation to their history.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2007).  Other applicable, 
general policy considerations are: interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2 (2007); resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3 (2007); where there is a 
question as to which of two evaluations apply, assigning the 
higher of the two where the disability picture more nearly 
approximates the criteria for the next higher rating, 38 
C.F.R. § 4.7 (2007); and, evaluating functional impairment on 
the basis of lack of usefulness, and the effects of the 
disabilities upon the person's ordinary activity, 38 C.F.R. § 
4.10 (2007). See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board is also required to consider whether the veteran 
may be entitled to a staged rating.  Therefore, in this 
claim, the Board has assessed the level of disability from 
the date of initial application for service connection to the 
present, determining whether the level of impairment warrants 
different disability ratings at different times over the life 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007)

In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the scheduler criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).    

A rating decision dated in October 2002 granted service 
connection for a left elbow coronoid process fracture with 
loose fragments.  That rating decision assigned an equivalent 
evaluation of 10 percent under Diagnostic Code 5024 for 
tenosynovitis.  
Under Diagnostic Code 5024, tenosynovitis will be rated on 
limitation of motion of the affected parts, as degenerative 
arthritis under diagnostic code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5024 (2007).   

When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is awarded for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003, 5010 (2007).

Diagnostic Code 5206 concerns limitation of forearm flexion.  
Limitation of flexion of the non-dominant upper extremity is 
rated 0 percent when limited to 110 degrees, 10 percent when 
limited to 100 degrees, 20 percent when limited to 90 and 
70 degrees, 30 percent when limited to 55 degrees, and 40 
percent when limited to 45 degrees.  38 C.F.R. § 4.71, 
Diagnostic Code 5206 (2007). 

Diagnostic Code 5207 concerns limitation of forearm 
extension.  Limitation of extension of the forearm is rated 
10 percent when limited to 45 and 60 degrees, 20 percent when 
limited to 75 and 90 degrees, 30 percent when limited to 
100 degrees, and 40 percent when limited to 110 degrees.  A 
20 percent evaluation could also be assigned with a 
combination of the limitation of forearm flexion to 100 
degrees and extension to 45 degrees.  Diagnostic Code 5208 
(2007).  Normal extension and flexion of the elbow is from 0 
to 145 degrees.  38 C.F.R. § 4.70, Plate I (2007).  38 C.F.R. 
§ 4.71, Diagnostic Code 5207 (2007).

Impairment of supination and pronation is rated under 
Diagnostic Code 5213. Ratings are warranted if there is loss 
of supination and pronation, limitation of pronation or 
limitation of supination of 30 degrees or less.  Normal 
pronation is 0 to 80 degrees and supination of the elbow is 
from 0 to 85 degrees.  See 38 C.F.R. § 4.71, Plate I.  38 
C.F.R. § 4.71, Diagnostic Code 5213 (2007).

A review of medical service records indicates that the 
veteran sustained an injury to his non-dominant left elbow in 
March of 2001.  The veteran was initially diagnosed with a 
dislocated left elbow, and x-rays revealed a coronoid process 
avulsion fracture.  After casting and physical therapy the 
veteran was found to have a full range of motion, but still 
experienced pain on extension.  

A Medical Board examination was conducted in June of 2002.   
At that time the veteran continued to complain of pain with 
extension.  On examination the veteran was found to have a 
full range of motion, no evidence of effusion, and some 
tenderness.  The Medical Board awarded a 0 percent disability 
rating and the veteran was discharged from active service in 
October of 2002.  At that time the RO in Louisville, KY found 
that the veteran's left elbow was 10 percent disabling for 
painful or limited motion of a major joint pursuant to 
Diagnostic Code 5099-5024.  

A VA examination was conducted in May of 2005.  At that time 
the veteran complained of popping of the left elbow joint and 
pain on range of motion.  The veteran denied locking of the 
joint and fatigue.  The veteran reported that he took over-
the-counter pain medication, did not use a brace, and that 
the elbow did not prevent him from working as a letter 
carrier for the postal service.  At that time the veteran 
stated that he had not missed any work as a result of his 
left elbow in the preceding twelve months.  On examination 
the veteran was found to have extension to 0 degrees and 
flexion to 170 degrees, with normal pronation and supination.  
The left elbow was found to be stable and left elbow strength 
was graded 5 out of 5.  

X-rays were conducted and the examiner noted that x-rays 
revealed some enlargement of the radial head, but no loose 
bone fragments within the joint.  Also, the joint was normal 
in appearance.  The examiner found that there was no other 
significant abnormality to suggest arthritis, and the 
examiner's impression was that the veteran had sustained a 
left radial head fracture, which had healed and healed 
reasonably.  

In December of 2007, at a hearing before the undersigned, the 
veteran stated that he missed a lot of days of work due to 
his elbow, and that his attendance may be affecting his 
promotional opportunities.  Also, the veteran testified to 
elbow pain at night and during weather changes, as well as 
occasional numbness and tingling in the fingers.  
Specifically, the veteran stated that his elbow pops and his 
fingers go numb on a daily basis.  

Although the veteran did sustain a coronoid process avulsion 
fracture, the preponderance of the medical evidence indicates 
that the fracture has healed fully, and there is no evidence 
that the veteran is experiencing a loss of range of motion in 
terms of flexion, extension, supination, or pronation.  

Based upon a review of the above, the Board concludes that 
the preponderance of the evidence supports only an award of 
10 percent under Diagnostic Code 5024 for a major joint 
affected by evidence of painful motion.  The Board finds that 
the preponderance of the evidence does not support a rating 
in excess of 10 percent under any alternative Diagnostic 
Code.  Also, a review of medical evidence does not indicate 
that the veteran's evaluation would warrant a rating above 10 
percent at any time during this claim.  As such, the Board 
finds that a staged rating is not warranted.  

In terms of an extraschedular evaluation, the veteran has 
also provided testimony to the effect of his injury on his 
current employment.  The December 2007 testimony that the 
veteran was missing "a lot" of work due to his elbow is in 
marked contrast to medical notes from the veteran's May 2005 
VA examination, in which the veteran reported that he had not 
missed any work in the previous twelve months.  Clearly, the 
record does not indicate that the veteran has experienced any 
frequent periods of hospitalization due to his elbow.  Also, 
medically the evidence before the Board indicates that the 
veteran's fracture has healed fully and reasonably without a 
reduction in range of motion.  

The Board has the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, consistent with Colvin, the Court has 
held that the Board may not reject medical opinions based on 
its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

Based upon the above, the Board finds that the preponderance 
of the evidence does not support an extraschedular rating.  
There is a lack of evidence of any unusual or exceptional 
circumstances, such as frequent periods of hospitalization, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Also, the veteran's 
testimony regarding interference with employment, taken in 
conjunction with the medical record, does not appear to rise 
to the level of "marked interference" with employment such 
that an extraschedular rating would be applicable.  38 C.F.R. 
§ 3.321. 


ORDER

An evaluation in excess of 10 percent for left elbow coronoid 
process fracture with loose fragments is denied.  



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


